2009 discharge (continuation of debate)
The next item is the continuation of the joint debate on the 2009 discharge.
Madam President, the first issue I want to discuss is that of our concerns about the functioning of the European agencies. These are areas of concern in which we need to make changes in the future in order to prevent and avoid bad management, irregularities, fraud, conflicts of interest and, at the end of the day, bad expenditure.
One of our concerns is institutional transparency. All the EU agencies should make available on their websites a list of all contracts awarded over the previous three years at least, and the Commission should undertake to integrate this information into its financial transparency system. Transparency is also needed with regard to the rotation of staff between agencies, and I have asked for an overview of all staff members who change working place from one agency to another.
A second area of concern is conflicts of interest, and many of my colleagues have referred to this already. Proper management of current and potential conflicts of interest in the EU agencies requires a major effort, and cases such as that involving the European Medicines Agency must be prevented and avoided, and penalised wherever they occur.
The third area of concern is rationality and efficiency in the functioning of the EU agencies, especially at a time of financial crisis. I propose discussing and finalising a merger of CEPOL into Europol, as this would be the best solution to CEPOL's structural and chronic problems. Moreover, it is undeniable, beyond the CEPOL case, that a number of EU agencies with common fields of intervention are performing similar or complementary activities from headquarters located all over Europe. The Commission should therefore evaluate the possibility of merging agencies with overlapping or complementary activities.
The second issue I would like to address very quickly is the fact that we decided to postpone the discharge, and will vote to postpone the discharge, for two agencies - CEPOL and EMA. There have been serious violations in terms of public procurement, recruitment and conflicts of interest and also, with regard to CEPOL, appropriations and the cancellation of appropriations.
The last issue I would like to refer to is the transparency of EU beneficiary funds. I have been questioning the Commission about this for a year and I will continue to do so. We need transparency in all EU beneficiary funds, and I would draw attention here to the national companies which benefit from and use such funds. There must be a single website, in one or two languages, with common criteria, on which all these beneficiaries can be identified and compared.
(ES) Madam President, first of all, I should like to say how pleased I am to finally see all the actors in this discharge procedure together. In particular, I would welcome Mr Caldeira, President of the Court of Auditors, and Mr Becsey, representative of the Hungarian Presidency, as well as Commissioner Šemeta, naturally.
As regards the current discharge procedure, with respect, in particular, to the other institutions, which is my field, I should like to express my agreement with the steps that have been taken since last year's Spanish Presidency decided, when applying the Treaty of Lisbon, that it was time to bring the necessary transparency and control of the Council's accounts up-to-date too.
The gentlemen's agreement was useful last century, but its bases have changed radically. I would therefore be grateful if the Hungarian Presidency kept up these efforts toward continued progress, whilst recognising that the Council gives advice or makes recommendations on the discharge procedure, but it is Parliament - the European Union's only democratic institution, directly elected by the European public - that decides and adopts the final decision.
Let us, then, acknowledge the efforts that both institutions - ours well represented by Mr Welle - are making so that we can have a procedure suitable for the 21st century, and institutions that must be transparent and respond to the European public's expectations.
As rapporteur for next year's discharge, I mean to continue cooperating closely with the Council to that end, but for the moment the deferral is still necessary.
I will conclude by expressing my concern about the incidents and irregularities that have taken place in the administration of the European Economic and Social Committee (EESC). As a European-level forum for expressing opinions and reaching a consensus between the three pillars of our productive and economic life, which are so necessary at this time of crisis, it is a body that seems essential to me. That, then, is reason enough to demand that it be administered as impeccably as the other institutions.
Therefore, given the decision of the European Anti-Fraud Office (OLAF) to start investigative proceedings, as well as the recent General Court judgment annulling the vacancy notice concerning the post of Secretary-General of the EESC, my group intends to clearly call for a deferral until the EESC has been given the opportunity to table a plan or strategy before Parliament for overcoming the current situation of opacity and continuous irregularities, which reveal the urgent need for change.
(NL) Madam President, rapporteur Chatzimarkakis and many other speakers have rightly highlighted the need for Member States to submit declarations of assurance. It may rather appear as if we are asking the Council and Member States for a favour. I believe that that is a misconstruction of the situation and that is why I think it is good that the Council is present here this morning.
Perhaps it would be good for the Council to read once again the exact wording of the interinstitutional agreement which was entered into when we adopted the financial perspectives for this period. The agreement clearly states that the Council would issue declarations at the most appropriate political level. It is unfortunate that the Council has not adhered to these arrangements. However, the agreement was supposed to be a quid pro quo and it is perhaps good to remind you of this, now that we are busy negotiating new financial perspectives.
There was a difference of opinion between the Council and Parliament over the level of the financial perspectives. The difference was EUR 112 billion over a seven-year period. Parliament agreed to revise their figure to EUR 110 billion. What we wanted in return were a number of things which would not cost any money at all. Declarations of assurance from Member States and political responsibility cost nothing. That is what the Council signed up to.
What, though, is the situation now, four years after that date? Four Member States have complied with the agreement, but the others have not. That is a good omen for the upcoming negotiations. You have to be as good as your word, even though it was Austria that held the presidency of the Council back then. I therefore think that it is vital that we actually implement the action programme that has been agreed, because, otherwise, the negotiations over the new financial perspectives will be at risk.
Finally, I would like to touch on a general matter. If I am not mistaken, it is now the seventeenth time that the European Court of Auditors has failed to issue a declaration of assurance. In light of the upcoming European elections, maintaining a situation whereby Parliament nonetheless grants a discharge for the budget every year will be untenable. It is time we had a positive DAS for a change.
(NL) Madam President, it is a pleasure to see you here again. If I were to sum up the debate, my concluding point would be that the European Union actually has too large a budget. There is simply too much money floating around. We are not in a position where we are able to spend the money from the European Regional Fund wisely. A significant portion of it is being inappropriately spent. Those are the conclusions of the Court of Auditors. The same is true of the European Parliament's budget. We have too much money. We are planning to spend money on vanity projects like the Museum of European History, the probable purpose of which will be to rewrite history. I am more inclined to call it a mausoleum for Mr Poettering, because, when I look at the photos, that is what it is slowly beginning to resemble.
There is pressure on us to spend money, there is too much money floating around and we are not able to spend all that money. When I look at the Commission's report on the 2010 budget, we see there are surplus appropriations, a surplus of EUR 194 billion, which we have not been able to spend yet. Madam President, when I saw you come in, I thought: you have come up whiter than white. In the Netherlands, we would say: you are a white tornado. Unfortunately, Mr Šemeta, I am not able to say that about the European Commission's budget. Our budget was not whiter than white, but greyer than grey and darker than dark and I am very unhappy about that.
Good luck with this, Madam President.
- (CS) Madam President, we are discussing an apparently routine matter, moreover it is money that has already been spent. The annual repeat performance of this procedure should, above all, lead to a situation where matters are assessed and prepared more carefully and conscientiously in the future. For example, in the case of the two largest EU projects, which are the global satellite navigation system and the European joint undertaking for ITER and the development of nuclear fusion, I consider it unacceptable that such important projects are literally 'drowning' in deficiencies which any decent manager would know how to resolve.
Irregularities in the involvement of small and medium-sized enterprises in satellite projects, deficiencies in recruitment and infringements of the principles of equal treatment, problems in the ITER undertaking over compliance with budgetary principles, audits and rules for providing grants; these are just some of the errors identified. One of the main causes of problems, however, is undoubtedly the lengthy decision-making on the projects themselves. Unless we are clear about priorities, including funding in such key activities, half-hearted and patchy decision-making will continue to bring not only the problems mentioned, but also a reduction in the overall quality of projects.
(IT) Madam President, ladies and gentlemen, at a time of general economic belt-tightening in which everyone is being asked to make sacrifices, I think it is essential for the European institutions - which operate thanks to the money of European citizens - to have the most transparent financial management possible. I find it unacceptable that one of its main bodies, the Council, should continue to maintain a stance that is totally insular and lacking in transparency.
Given that Parliament is the only European institution that is democratically elected and that represents European citizens and taxpayers directly, I believe we have the right to know exactly how all the appropriations are managed. The Council cannot keep behaving as it is, rejecting necessary and proper interinstitutional comparison.
The European Union is based on a fundamental balance of powers, a prerogative which the Council undermines by acting in this way. It must therefore fall into line with the other institutions as quickly as possible and explain to Parliament - and therefore citizens - how its budget is actually managed.
(NL) Madam President, it seems that we have a new rule in Europe: in case of doubt, create an agency. Today we are debating the reports of no fewer than 39 agencies and Parliament will be deciding on whether or not to grant discharge for 2009. As far as my group is concerned, discharge should definitely not be granted. The Dutch Party for Freedom (PVV) is against these monstrosities which just eat money and do not serve a single demonstrable purpose. That is the case with the European Foundation for the Improvement of Living and Working Conditions. The Economic and Social Committee and the Committee of the Regions alone have already swallowed up hundreds of millions of euros and, yet, they have had no effect on policy. They are merely talking shops, where litres of coffee are consumed and which produce an endless stream of reports which not a single person reads.
Madam President, our group will therefore not be granting discharge, except to the conclusion that there is a great deal in these agencies that is not working properly; in fact there is so much that is not working that we should abolish them as soon as possible.
(DE) Madam President, Commissioner, President-in-Office of the Council, Minister, ladies and gentlemen, let me start by saying something about the comments on the House of European History. As rapporteur for buildings I would firstly like to say that the figure of EUR 136 million is definitely incorrect. Secondly, we are not talking about a prestige project here; after all, we are constantly complaining that people know nothing of European development since the Second World War, and we now want to make sure that two to three million people a year get to know these developments and find out more about them - so that perhaps they will be less Eurosceptic.
We should debate together the level of the operating costs and the synergies that may be able to be realised with the information centre. A great many Members have taken part in the debate. However, the debate has only just become public, with the result that some Members do not yet feel they have been adequately informed. I will be happy to provide assistance with such discussions or requests for information. I consider the project to be necessary and useful, because people need to find out more about European development - otherwise there will be more and more Eurosceptics.
Secondly, on the subject of development aid. I would first like to thank Mr Staes warmly for the fact that we have genuinely achieved a joint report in many, many respects that I can categorically support. I consider it essential that we set development aid priorities in the areas of infrastructure, health, education and particularly agriculture, and in particular I think that perhaps we should consider introducing an evaluation of projects after 10 years. It is not our aim to start only short-term projects that in the final event have no lasting effect.
Moreover, we should make sure that we achieve better coordination of development aid with the Member States and also are able to implement once and for all the integration of the entire development aid budget into the EU budget, because it is incomprehensible why only part of our development aid is included in the EU budget.
(LT) Madam President, I would like to thank all the rapporteurs for their excellent work. The budget discharge procedure is very important for defending the European Union's financial interests, for ensuring better management of European Union finances and more transparent and responsible European Union handling of taxpayers' money. I have a few comments. Firstly, infringements of rules on procurement remain some of the most frequent errors mentioned in the report on the budget discharge. This is linked to the complexity of these rules. There is a need to simplify procurement rules and set out clear and uniform procurement principles throughout the entire European Union. The Commission should analyse the best experience gained in this area, because some Member States, such as Lithuania, have already established sufficiently effective procurement principles, based on modern technologies, but as I mentioned, the Commission itself has to express its political will on this matter.
Secondly, I would like to emphasise that improving the quality of how the funds are spent should not only be an important European Union priority, but a realistic one. There needs to be clear and more rapid progress developing effective management and control systems in the Member States, reducing the level of risk of error and simplifying requirements and rules. For example, the report presented stresses that, due to complicated rules, there is slow uptake of European Union funds earmarked for TEN and TNI projects and other cohesion policy priorities. I feel that in this area there is an urgent need to ensure the simplification, effectiveness and transparency of procedures.
Thirdly, as rapporteur responsible for the working document of the Committee on Budgetary Control "Improving transport performance on trans-European rail axes”, I would again like to call on the Commission to take action in order to adapt the rail infrastructure to cater for trans-European services, while creating missing links at cross-border locations, helping the Member States to alleviate various complications related to the different gauges and providing the effective financial assistance. Finally, as for discharge in respect of the implementation of the budget of the European Parliament for 2009, I believe that Parliament also has to implement realistic decisions which would include better value for money.
(FI) Madam President, in my speech I want to focus mainly on cohesion policy. Although the error rate in cohesion policy has fallen considerably since 2008, from 11% to around 5%, it is still an area which presents us with a number of challenges in spending.
The biggest challenges relate specifically to public procurement and, in addition, most of the problems connected with cohesion funds are also associated with the complicated implementing rules and the acts arising from the Financial Regulation, which take insufficient account of the complex network of actors in regional development.
Much has also been spoken of increasing the risk of error. We nevertheless have to remember that this does not eliminate the fundamental problem of rules and systems being too complicated. Moreover, in this case the problems should not be tackled from the wrong angle.
At the same time, Parliament is also considering the Financial Regulation for future financial frameworks. Although the discharge process now under way has its focus on the year 2009, it is important to learn a lesson for tomorrow and finally also simplify financial management.
(PL) Madam President, what matters is not in fact that the number of Eurosceptics is growing as a result of the way in which the EU institutions spend money; the problem is that European taxpayers and European voters deserve transparency and a certain basic respect. The fact that funds are recovered very inefficiently, or that they are used inefficiently, certainly does nothing to enhance the authority of the European Union or our institutions. It also does nothing to enhance the authority of the agencies, which are examples of a certain kind of Euro-bureaucracy, which evade internal and external monitoring, where friends are employed and where the idea of competitive selection procedures is pure fantasy. The Museum of European History is a very controversial proposal, and therefore the majority of the members of our group will vote against the majority of these reports.
(DE) Madam President, ladies and gentlemen, the European agencies are permanently in the crossfire of criticism. Yet on the other hand, we rely on them when problems arise almost overnight; for example, if increased FRONTEX personnel are required in the Mediterranean or if dioxin is found in animal feed. For this reason I would ask all my fellow Members to apply a sense of proportion and political foresight to these discharges.
We need to evaluate the operational efficiency of the agencies objectively if we are to get away from opinions and assumptions and get a clear overview of what the agencies are actually achieving. I have been working to achieve this for some time.
(DE) Madam President, Commissioner, I would also like to warmly welcome to this House the Hungarian Presidency and the President of the European Court of Auditors. On behalf of the Group of the European People's Party (Christian Democrats) I should like to thank all the rapporteurs for their cooperation and also all the representatives of the institutions for coming.
I should like to point out to the Council at this early stage that Members of Parliament are elected to control the executive. The idea, then, that national governments should be allowed to control the European Parliament is an unprecedented attempt to weaken this Parliament. Consequently, your offer is not really an offer. It is an offer to make us small and weak. How would the national parliaments react to such a suggestion? If you would not dare to try it nationally, please do not attempt it at European level.
Regarding the discharge in the European Parliament I should like to say that improvements in management can be discerned under the current Bureau and the present Secretary-General. I would like to expressly acknowledge the PPE Group's part in these improvements. We can see that action is being taken and that things are being done at our request - such as the intervention in the voluntary pension fund - that were absolutely necessary in order to avert the immediate insolvency of this fund in 2009.
I should now like to comment principally on the proposals to reform the Staff Regulations. These are paragraphs 77 and 81 in the report by Mr Chatzimarkakis. These proposals have led to unprecedented lobbying by those affected, including of Members here in this House. The criticism of the Regulations is justified, however. The Regulations are still living in the 1950s and have never been modernised. Travel days are calculated based on times taken in the days of steam and the benefits come from a time when working abroad was extremely unusual. They are no longer justified today. We have today our last and actually our only opportunity to have an influence ahead of the reform of the Regulations.
My proposals also concern the matter of whether it is normal for a member of Commission staff - not including their annual holiday entitlement, note - to have up to seven weeks paid time off, and this for all those earning more than EUR 10 000 net per month. In my opinion, overtime should definitely be included in this salary. What we are talking about here is creating new job vacancies. By removing some of these days off we could create around a thousand jobs. Instead of being days struck out, these new jobs could be used for Europe's new tasks so that we can make recourse to the European Commission instead of constantly having to establish new authorities and agencies.
We should also seek to obtain a true overview of the administrative costs. The current 6.7% of the budget is far too low an estimate. It may be correct for direct management, but it is certainly not correct if we include all the administrative expenditure - including that in the Member States - for managing EU funds. I suggest that we produce an own-initiative report on the actual administrative costs of the European Union here in the Committee on Budgetary Control.
(PL) Madam President, Commissioner, I regard this discharge as yet another in a series of discharges granted in recent years, and I remember very well how serious our reservations were only three years ago, in particular with regard to areas such as the Structural Funds, the Cohesion Fund, the regional funds and external actions. It has to be admitted that the Commission has fulfilled certain commitments over the past two years by making visible improvements, such as a reduction in the error rate recorded over the past three years. I think this is a good opportunity to say to Commissioner Šemeta that we have seen and noticed these developments, that we are taking note of them and that they are a good sign.
I still have a number of concerns, however. Firstly, the procedure for recovering misspent funds is too slow. Secondly, there is a certain reluctance to concentrate on priority projects, or to talk about the error rate for these projects. Regardless of a project's value, I think that there must be some reason behind errors in funding and in the implementation of funds. I am very concerned by the growing discrepancy between commitments and payments, which means that there is a growing pot of money that the Member States are apparently unable to spend. The blame here lies with the Member States.
The Council's reluctance to cooperate with Parliament as far as the discharge is concerned is extremely alarming. Yet I see that Mr Becsey is with us, who has served his time in this Chamber, and who I think will be able to convince the Council that Parliament is the only democratically and directly elected body in respect of which the Council has a reporting obligation. Finally, I share the many reservations that have been voiced regarding the agencies, although my reservations only relate to a small number of them.
(FR) Madam President, my speech will concern the granting of discharge to the European Medicines Agency, but I could have made more or less the same speech about the European Food Safety Authority. I have to say that the Committee on Budgetary Control has done an absolutely excellent job, and that if there were ever a time for Parliament to state its position, it is during the vote on discharge. Therefore, there is indeed a budgetary aspect to what I am going to say, and it relates to the EMA's work. Firstly in terms of its passivity in the benfluorex, or Mediator, affair - it is totally unacceptable.
Secondly, in terms of the management of conflicts of interest, and I shall give just one example. I have publicly denounced, together with our colleague Mrs Parvanova and a group of NGOs, the truly scandalous case of the Agency's Executive Director. This whole affair has been managed by the Agency's Management Board in an extremely casual way, which makes it impossible to build trust. The role of our agencies is to give us the means to take decisions and to enable our fellow citizens to have confidence in the guidelines that are given. That is why I strongly support the postponement of discharge and will vote in favour only if we are fully satisfied with regard to conflicts of interest.
(NL) Madam President, the Eurobarometer shows that enthusiasm for the European Union has been fading for years. There are now only five Member States in which the majority of the population speaks about the European Union in positive terms. As far as the citizens are concerned, Europe is synonymous with waste of money. We have to take those objections extremely seriously and, indeed, my fellow member Mr Itälä has rightly done so. He argues that it is irresponsible of Parliament to continue the practice of meeting in two locations. I totally agree with him on that. To Mr Sarkozy, I say: we have to put a stop to Parliament travelling back and forth between Brussels and Strasbourg.
We also need sound accountability when it comes to our own general expenditure allowance. Because of a lack of such sound accountability, members of the European Parliament will soon find that appearances are against them and that they really ought to have paid more attention to the general expenditure allowance. That situation has to change. Mr Itälä rightly argues in recital 5 that we must take adequate measures to ensure for a responsible attitude towards our general expenditure allowance. I hope that recital will stay, because it is good for credibility and transparency.
(PL) Madam President, every debate on the discharge takes place in a certain context. On the one hand, today's debate is taking place in the context of the crisis, the preventive measures being taken and the financial difficulties being experienced by certain Member States, while on the other hand it is being held against the backdrop of the new financial perspective for the post-2014 period, which has already been drafted. We must be aware of the fact that our comments today regarding the implementation of the budget have a very serious impact on the debate on the future of the financial perspective. Therefore the debate on the discharge is important not only in terms of monitoring, but also in terms of correcting errors and taking note of areas where we have failed or where up-to-date measures mean we are now faced with new requirements.
A characteristic feature of this debate is not only the fact that ever more people are criticising the budget, but also that the results are quite obviously better, for example in respect of cohesion policy, where clear improvements have been made, albeit improvements which have gone unnoticed by the critics of the European budget. I would also like to draw attention to the fact that these positive results must now also be integrated into our considerations regarding future action, or in other words the type of action that must be continued and the regulations that must be introduced, in particular with regard to the recovery of funds.
I would also like to draw the House's attention to the following issue: the debate on whether the budget has been implemented properly must be accompanied by a debate on the effectiveness of policies. We refer to this very frequently in parliamentary documents, but we concentrate on procedures. There has been much talk of a Europe of results, but this is not the same as following the correct procedures. One entails the other, but we must also pay attention to the effects and results of our actions.
Mr President, I would like to thank all the rapporteurs: they have done an important job for us.
In my contribution I would like to comment on a few reports, and firstly on the discharge for the Committee of the Regions. The CoR is, of course, the voice of regions but it also delivers many EU programmes. It would therefore be wrong to suggest, as some have done, that it should fund itself.
On the Commission's discharge, I support the granting of a discharge. Although more needs to be done, as outlined in the report, I believe that reducing the error rate for regional policy from 11% to 5% is real progress. Structural funds are extremely important for places like Wales - where I come from - where they are implemented very well. We therefore need to ensure that structural funds are not discredited or undermined.
On the Council discharge, I would support postponement. We are often lectured by certain Council members on the need for transparency, so they themselves should be open to providing information on their expenditure. Unfortunately, some seem reluctant to do so.
Finally, I would like to say a few words on Parliament's discharge. It is always controversial to consider one's own spending, and our budget certainly receives a lot of attention, which is perhaps understandable in times of economic and financial difficulties. Therefore I am pleased with many of the suggestions made in the report, including on issues concerning buildings policy and prizes - which need to be reviewed and made more transparent - as well as allowances and the important issue of the need for a savings strategy for Parliament's budget.
It could be argued that many of these points concern future budgets rather than the 2009 budget, but I believe that, when we consider any budget and any discharge, we should also look to the future to ensure that we learn lessons from the past.
Mr President, for the 16th year the Court of Auditors has only given a qualified statement of assurance, which means for the 16th year public confidence in the integrity of the management of our financial affairs has been undermined. I recognise that the Commission has made efforts to make improvements, but in voting to grant discharge I can only vote outcomes, not intent.
The auditors report that far too many headings are materially affected by error and, since 80% of our spending is under shared management with the Member States, it is perfectly clear that the Member States must accept greater responsibility. It is clear too that the Commission must give greater urgency to achieving that outcome. So until I see evidence of significant improvement, I shall continue to vote against discharge of the budget.
(FR) Mr President, I should like to begin by congratulating all the rapporteurs on the huge amount of work they have done on this discharge, and I am also pleased that the Council is in attendance for this debate.
The European Parliament's seat in Strasbourg is a question of European identity, not just a question of saving money. I am discussing this today, in this House, during the debate on the 2009 discharge because the symbol of Franco-German reconciliation is being treated by some members of the Committee on Budgetary Control as a blessing, as an easy way to cut costs.
The issue of Parliament's expenditure also interests me. While on this subject, I propose that we hold the group weeks in Strasbourg rather than in Brussels; that way, we would ensure that our parliamentary seat in Strasbourg is cost-effective. Since we want to make savings, I propose other things, such as abolishing the Friday subsistence allowance for our colleagues and the subsistence allowances for journalists, too. Europe is enough of a draw for journalists not to have to be given a subsistence allowance.
We should not use the budget as an excuse for appropriating an important issue that goes beyond the scope of budgetary control, and though I welcome the important work done by Mr Itälä, our rapporteur, I say this with regard to this discharge.
Lastly, since we are talking about savings, I should also like us to clean up and reorganise the system for reimbursing sponsored visitors groups. I do not think it is very moral to reimburse the group leader in cash on the day of the visit without making any effort to check how much the group has spent. It gives a very poor impression of our institution. I would inform you that the amount allocated sometimes exceeds the amount actually spent. It would make sense for the groups to send an estimate prior to the visits, for Parliament to send them an advance payment on their expenses, to be paid into a bank account, and for the balance to be paid upon presentation of the receipts detailing the expenses actually incurred, up to a certain amount, of course.
(PT) Mr President, Commissioner, Mr Becsey, ladies and gentlemen, firstly I would like to congratulate all the rapporteurs on their excellent work. I want this speech to focus, in particular, on heading 5, relating to the administrative and operational expenditure of the various institutions, and to recall that the volume of administrative and operational expenditure represents less than 6% of the European Union's annual budget.
Despite this figure, I believe it essential that the principles of economy, efficiency and effectiveness be applied. It is in budgetary implementation, above all, that savings need to be promoted and incentivised. At the same time, under no circumstances can we incentivise and promote the full usage of all the funds for each heading.
It is important that rigour and austerity be advocated, and, at the same time, that Parliament have the minimum resources that it needs for excellence in lawmaking. With regard to interpretation and translation, I believe it essential and crucial that members be able to express themselves and work in their native language. In essence, that is us giving meaning to the motto 'united in diversity'.
I believe that, in place of purely incremental budgets, we should have zero-based budgeting at the beginning of each parliamentary session, and furthermore that the institutions' budgets should be multiannual budgets. Control cannot mean bureaucracy, since this is always an unnecessary cost. The principle of trust in the institutions should prevail.
Finally, discharge cannot be a time for discussing detailed policy requiring broad consensus, in particular revision of the Treaties. For example, I consider the discussion of workplace-related issues in discharge reports inappropriate.
(DE) Mr President, honourable members of the Council and Commission, ladies and gentlemen, I would like to comment on the agencies that I dealt with as a member of the Committee on the Environment, Public Health and Food Safety.
First, however, let me say one thing about the permanent debate on Strasbourg versus Brussels. I am a definite advocate of Strasbourg and I believe that if there is any doubt then we should move the entire parliament to Strasbourg, not to Brussels. Strasbourg is a symbol of European unity that must not be abandoned.
In the Committee on the Environment, Public Health and Food Safety we looked at six agencies that have achieved outstanding results in terms of the intensity and quality of their work. The error rate has reduced noticeably. I should therefore like to take this opportunity to praise the staff of these agencies.
A total of 104 new jobs were created at the European Chemicals Agency, which mainly supervises our REACH projects. In the case of the European Food Safety Authority, or EFSA, it should be noted that we need to achieve more precise monitoring and greater transparency. In the case of the European Centre for Disease Control, or ECDC, we found that the funds had not been fully utilised. Not all its tasks have yet been discharged. The European Environment Agency reliably provides data and figures that are very important for our work, for the way we shape the future. However, I would like us to establish more precisely what overall cost savings the Union will achieve as a result of environmental improvements and to present these figures. The European Medicines Agency is still clearly having difficulty getting things off the ground, despite having been in existence for some years now. We found some accounting errors and inadequate coordination between financial services and scientific services here.
Overall, however, I consider the work of the agencies to be very positive.
(DE) Mr President, I would like to thank Mr Ulmer for his noticeably factual contribution. It makes a pleasant contrast to many of the things that I have heard said about the agencies this morning. It is extremely depressing that many of the Members from the Eurosceptic parts of this House can never think of anything else but the agencies when it comes to budget cuts.
May I remind you that when these agencies were allocated it seemed that the prime ministers and governments of the Member States of the European Union could not get enough of these agencies on their soil. Yet now people are acting as if they are the scourge of the European Union.
I am very pleased at the announcement of a study by the European Court of Auditors into the management costs of the agencies. I believe it will provide us with a basis to at last have a more objective debate.
I am delighted - as I said previously in my first contribution - that the representatives of the Hungarian Presidency are here with us this morning. That is not something we can take for granted when there is a debate that includes the discharge of the Council. I would therefore like to address you directly, Mr Becsey. I am pleased that the Council is prepared to recognise - as I took from the comments made by Mr Deutsch - that the budget proceedings and the discharge procedure must be dealt with differently.
This European Parliament is the people's representation and it demands accountability for the use of taxpayers' money. We will therefore not shirk from demanding that the Council be held accountable for the money given to the Council from the Community budget to finance its work. Of course, there is plenty that we could negotiate on, such as what form the discharge procedure should take in the future. However, I should like to ask you whether you seriously expect the European Parliament to negotiate on something that is our right under the treaties. After all, that could only result in this right being restricted. I fail to see why I, as a Member of the European Parliament, would do that.
Unfortunately, we do not have many opportunities to discuss things together and I would be delighted if you would take this opportunity to make it clear to us for once who it is in the Council that is actually fighting against the necessary transparency.
- (SK) Mr President, I was interested to hear the information about the communication problems with the European Council regarding fulfilment of its chapter of the general budget.
As far as I am aware, control over the executive is one of the fundamental tasks of MEPs. The Council, the Commission and also the other EU institutions handle the financial resources of EU citizens according to agreed rules. It is therefore natural that the elected representatives of the people perform checks on behalf of taxpayers as to whether the institutions are handling citizens' money carefully and in accordance with the agreed rules. It works the same way in all democratic states. I therefore cannot understand the position of the European Council, which refuses to give us the cooperation necessary for assessing its budget.
We are not asking whether Mr Sarkozy or Mrs Merkel are visiting a better or worse restaurant or purchasing a better or worse briefcase, or buying the clothes of this or that firm, but we are asking how they handle the public resources of taxpayers, and we are fully entitled to do this, and they are wholly obliged to provide this information.
President-in-Office of the Council. - (HU) Mr President, since I have only two minutes to react, I would like to address only a few things. One is, I would like to reiterate that we are prepared to reach a long-term agreement in the debate between the Council and Parliament. Only this can solve the problem, namely, the problem of legitimacy, which was also mentioned by Mrs Gräßle. Let me tell you that I know that Parliament is a directly elected body - after all, I was also a Member; but there are legitimate leaders, ministers, in the Council as well. Furthermore, both bodies are equal participants in the discharge procedure: one of them at the level of recommendation, the other in the case of final discharge. In the recommendation submitted we separated the budgetary process and the discharge process.
I would like to request appointment of a delegation to negotiate on behalf of Parliament and we should reach an agreement by means of a politically representative delegation for Parliament. It is not helpful to continue with these problems. And it is also clear from the draft Memorandum of Understanding we have submitted that we also have to clarify what data provision falls within the competence of the Council and what does not. I think this will promote presentation between the various administrations. Then we can indeed be requested to provide data that fall within the competence of the Council.
As regards national declarations, which has also been raised several times, I propose that we should solve this in the debate on the Financial Regulation. I know there are proposals concerning this. Of course the complexity of the issue in certain Member States has to be considered, but I repeat that this will be a very significant point of debate in another process.
Mr President, thank you for the opportunity to speak, and I would like to urge everyone once again not to turn the relationship between the two discharge bodies or institutions into a wrestling match. Let us sit down and negotiate, and reach an agreement instead of degrading this problem to a mailing debate of the secretariats and bureaucracies.
Member of the Commission. - Mr President, this debate confirms the broad common understanding between Parliament and the Commission on the way forward and on the need to improve our policies and programmes, bringing added value to EU citizens. I think we are moving in the right direction, and the issues you have raised concerning the introduction of management declarations, more automaticity in the application of sanctions and work on recoveries are really important subjects, on which the Commission is working.
I would like, in particular, to thank Ms Grässle for her work on the Financial Regulation. I think it is very important that the proposal submitted by the Commission on the introduction of management declarations is finally approved because this issue is really about increasing the accountability of our Member States, which are responsible for managing 80% of your budget. With streamlined and much more automatic application of the interruption of payments procedure, I think we will see, in the discharge for 2010, that the incidence of interruption of payments is growing and services are no longer afraid to apply this instrument in their work.
We are also working with the Member States on recoveries, and we submitted a lot of information to the rapporteur about the situation in relation to recoveries. I think that, working together, we can find ways of improving the situation here. Of course, sanctions are a good thing but we also have to seek incentives, and this is an important subject in terms of facilitating our Member States' activity.
We all agree that we have moved forward on simplification of our rules, and we have presented our views on this subject. These proposals will be taken into account when we are preparing new programmes for the next Multiannual Financial Framework. I fully agree that our public procurement legislation is very complex, and a great many errors are occurring in the area of public procurement. That is why the Commission has launched a public consultation on the simplification and improvement of public procurement rules, and I hope this will lead to a much simpler and more efficient system.
With regard to the Staff Regulations, it is time to look at them once again, and my colleague Maroš Šefčovič is working on a revision of the Staff Regulations. This is, of course, a complex issue, and we have to take into account all those sensitive matters which are related to simplification, but the fact is that certain provisions in the Regulations are really outdated and need to be reconsidered and revised.
Of course, the Commission will reply formally to your recommendations in the follow-up report, to be presented after the summer, but, as you can see, we are already working hard to reinforce the management of the EU budget and improve the performance of our programmes. I am looking forward to our future cooperation.
Mr President, first of all I would like to thank the Commissioner once again on behalf of Parliament for his excellent cooperation. You have now raised certain points once again. We should take these as a starting point for our continued work. However, I would also ask you to pass on our thanks to your colleagues, because we had a very intense exchange with many individuals - I should particularly like to mention Mr Cioloş and Mr Hahn - and both were very cooperative. Please would you pass this message on to them once again.
I would like to thank the President-in-Office of the Council, Mr Becsey, for his clear words. He spoke very clearly; we may not like what he said, but at least he was clear in what he said and we are grateful for that. I consider it only right that you are here. I do not think there is particular cause to mention it. Nonetheless, it is good that you are here.
I have saved my final thanks for the President of the European Court of Auditors, Mr Caldeira, with whom Parliament always enjoys genuinely open and positive cooperation. We very much appreciate that. Our work would not be possible without your background work. Our discharge is based mainly on your contributions. We would like to see you playing a greater role in the future assessment of the performance audit, Mr Caldeira. The future of the European Union depends not just on the funds being spent legally and correctly, but also and above all on their being spent usefully; in other words, effectively and efficiently. That will form part of the performance audit under Article 318 of the Treaty of Lisbon. As Parliament, we would like to see an annual debate on the performance audit of the Commission and we would like you to be invited here to debate it with us as a representative of the European Court of Auditors. My sincere thanks to my fellow Members and to everyone involved.